LISA SCOLARI
Attorney at Law
20 VESEY STREET, SUITE 400
NEW YORK, NEW YORK 10007
Lscolarilaw@earthlink.net

TEL. (212) 227-8899 FAX (212) 964-2926
January 20, 2020

Hon. Naomi Reice Buchwald

United States District Court

500 Pearl Street
New York, N.Y. 10007
via ECF
Re: United States v. Victor Dejesus-Ferreira,
18 Cr. 173 (NRB)
Your Honor,

I write to convey Victor Dejesus Ferreira’s request that the Court re-assign me to
represent him on the above case. I was originally assigned to represent him pursuant to the
Criminal Justice Act, at his presentment on March 27, 2018 and represented him through May
28, 2019 when he retained Jorge Guttlein. After Mr. Guttlein’s death, his son wrote to the Court
asking that counsel be assigned for Mr. Dejesus Ferriera.

Mr. Dejesus Ferreira is not able to retain other counsel and asks that the Court assigne me
to represent him pursuant to CJA. I join that request and will submit an updated Financial
Affidavit to the Court under seal. The government but Timothy Capozzi, Esq., has nofobjection
to this request.

Respectfully,

Lisa Scolari

 

HON. NAOMI BUCHWALD
Ved,

 
